DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 22 December 2021 in which claim 1 was amended and claim 28 was added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 22 September 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1, 4-10, 15-19, 23, 25-26, 28 are under prosecution.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 15-19, 23, 25-26, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to further define the barcode:
does not include any constant sequences in the same position for every barcode sequence on every bead

Applicant points to paragraphs 165, 193 and 195 for support of the newly defined barcode.  Paragraph 165 describes the pool and split synthesis illustrated in figure 2
[0165] 3) Determination of cell barcode complexity. 1000 cell barcode sequences were analyzed for base composition (FIG. 2C), dinucleotide composition (FIG. 2D), and were serially trimmed from the 3' end and checked for duplicate sequences (FIG. 2E). In all three analyses, the empirical cell barcodes displayed complexity that was only slightly below the theoretical limit of their complexity given their length (4 12 unique sequences). (it is noted that specification does not include figure 2C-E).
[0193] Applicants then used reverse-direction phosphoramidite synthesis to build oligonucleotides outwards from the microparticles from 5' to 3', yielding free 3' ends available for enzymatic priming (Cheong et al., 2012; Kadonaga, 1991; Srivastava et al., 2008). Phosphoramidite synthesis which is used to generate the barcodes, enables the chemical modification of any base along the oligonucleotide which can leverage this type of chemistry. Specific examples include, but are not limited to, barcoding with DNA bases, RNA bases, LNA bases, biotin-modified bases, fluorophore-conjugated bases, and non-canonical bases (i.e., iso-G, iso-C, iso-A, etc.). Additionally, these barcoded beads can be combined with other forms of barcoding, such as optical barcoding by patterning the bead or fluorescent labelling with various fluorophores or combinations of fluorophores. 
[0195] To efficiently generate massive numbers of beads, each with millions of copies of a cell barcode distinct from the barcodes on the other beads, Applicants developed a "split-and-pool" synthesis strategy (FIG. 7C). A pool of millions of microparticles is divided into four equally sized groups; a different DNA base (A, G, C, or T) is added to each of the four groups. The four groups of microparticles are then re-pooled, mixed, and re-split at random into another four groups, and another DNA base (A, G, C, or T) is added to each of the four new groups. After repeating this split-pool process 12 times, each bead's barcode reflects that bead's unique path through twelve synthesis reactions (FIG. 7C), such that all primers on a single microparticle possess the same one of 4.sup.12=16,777,216 possible 12-bp barcodes. The entire microparticle pool then undergoes eight rounds of degenerate oligonucleotide synthesis to generate the UMI on each oligo (FIG. 7D); finally, an oligo dT sequence (T30) (SEQ ID NO:1) is synthesized on 3' the end of all oligos on all beads. (emphasis added)

The cited paragraphs describe split-pool synthesis on 1000 (¶ 165) and millions (¶ 195) of beads wherein the synthesis is repeated 12 times resulting in 12-mer barcodes on the beads that are “distinct from the barcodes on the other beads”, the barcodes having a “complexity that was only slightly below the theoretical limit of their complexity”.   
Neither the cited passages nor the entire specification describe barcodes that do not include any constant sequences in the same position for every barcode as newly claimed.   The specification teaches beads with “distinct” 12-mer barcodes.  However, the specification does not teach the barcodes are without any constant sequences in the same position as newly claimed.   
The instant claims are broadly drawn to a plurality (two) beads comprising a barcode, UMI and capture sequence.  The claims are not limited to split-pool synthesis and are not defined by any barcode length.  Therefore Applicant’s citations related to split-pool synthesis and 12-mers are not commensurate in scope with the claims which encompasses two beads with barcodes of 2 or more nucleotides.   Additionally, while the citations teach “distinct” 12-mer barcodes, neither the cited passages nor the entire 
For all the above reasons, the newly defined invention appears to introduce subject matter that was not described in the originally filed specification.
Claims 4-10, 15-19, 23, 25-26, 28 are also rejected because they depend from Claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 15-19, 23, 25-26, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-10, 15-19, 23, 25-26, 28 are indefinite in Claim 1 for the recitation:
wherein the cell-of-origin barcode sequence does not include any constant sequences in the same position for every barcode sequence on every bead

	The recitation is indefinite because it contradicts the recitation:
	

	
	It is unclear how the barcode can “not include any constant sequences … for every barcode sequence on every bead” while being “the same … on the same bead” as (iii).   It is suggested that the claim be amended to clarify as described in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014), Church et al (2013/0274117, published 17 October 2013), Islam et al (Nature Methods, February 2014, 11(2): 163-168) and Jones et al (2005/0142577, published 30 June 2005).

Regarding Claims 1 and 4, Fan teaches a plurality of RNA capture beads, each comprising a plurality of capture oligonucleotides, the oligonucleotides comprising a linker, a universal primer, a cell-of origin barcode sequence that is the same for all oligos on the same bead but different from oligos on other beads, a molecular identifier and a poly-T sequence for mRNA capture (e.g. Fig. 30 and related text, e.g. ¶ 239-243 and Example 13, ¶ 559). 
	Fan teaches the cellular label is the same for all oligos on a support and different from cellular labels on other supports wherein the cellular labels are “1, 2, 3, 4 … or more nucleotides in length” (¶ 239-240).
	The instant claims are drawn to a plurality of microbeads.  The term “plurality” encompasses two microbeads.  Additionally, the claims do not limit the length of the barcodes.  Thus, given the broadest reasonable interpretation of the claims in view of the specification the barcodes on the two microbeads encompasses two barcodes of 2 nucleotides.  Fan specifically teaches barcodes of 2 nucleotides (¶ 240) and specifically teaches the barcodes are different from barcodes on other beads (¶ 239)(see also ¶ 73 of ‘073 Provisional Application) and illustrates the capture probes having a single barcode (see figures 1 and 30).  
	Thus any population of 2 microbeads of Fan each having a different cellular barcode of 1, 2 or 3 nucleotides would not have any constant sequence at the same position as broadly defined by the claim.
	Furthermore probes having unique barcodes without any constant sequences at the same position were well-known in the art as taught by Church and Islam. 

Islam teaches a plurality of barcoded probes for single cell assays, probes each comprising a different UMI and common barcode wherein the barcode was unique for each cell and did not share any sequence with other barcodes (Fig. 1 and related text and Supplementary Table 2).
It is noted that the claim is broadly drawn to barcode of any length; a “constant length” of any length; and two microbeads.  Therefore the 96 unique barcodes (i.e.  having no shared 8-mer sequence) within a position (8-mer) of Islam are encompassed by the broadly claimed barcode.
Because Fan and Church and are specifically interested in unique barcodes for each cell, the artisan would have reasonably utilized the unique 8-mers of Islam so as to optimize the method for high through-put sequencing as taught by Islam (e.g. paragraph spanning pages 163-165).
Furthermore, design and synthesis of multi-component capture probes was well-known in the art as taught by Jones who specifically teaches probes comprising a target-specific region, degenerate region and tag region and further teaches design 
Therefore the artisan would have reasonably utilized the direct synthesis of the multicomponent probe as taught by Jones to arrive at the multicomponent probes of Fan, Church and/or Islam with a reasonable expectation of success based on the well-known techniques taught by Jones and further for the expected benefit of high thorough-put single-cell assays as desired in the art (e.g. Church, Islam). 
	Regarding Claim 3, Fan teaches the cell-of-origin barcode is 4-300 nucleotides (¶ 240) which is within the claimed range of 4-1000.  Church teaches barcodes of 4-36 nucleotides (e.g. ¶ 36) and Islam teaches 8-mer barcodes (Supplementary Table 2).
	Regarding Claims 15-19, Fan teaches the sequences provides an additional sequence for downstream reactions including poly-T and a gene-specific primer binding site (e.g. Fig. 30 and related text, e.g. ¶ 559). 
Regarding Claim 28, Fan teaches distribution of one bead and one cell into each of up to 2 million wells (original claim 91).  Jones teaches the capture probes immobilized on beads (e.g. ¶ 81) wherein the number of capture probes and unique tags is from 1,000-3,000,000 (¶ 108).



Claims 1, 3-10, 15-19, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) Church et al (2013/0274117, published 17 October 2013), Islam et al (Nature Methods, February 2014, 11(2): 163-168) and Jones  as applied to Claim 1 above and further in view of Sundberg et al (USP 5,919,523, issued 6 July 1999).
	Regarding Claims 1, 3-10, 15-19, Fan, Church, Islam and Jones teach the RNA capture beads as defined by Claims 1, 3-4 15-19 as discussed above, the beads comprising a plurality of capture oligonucleotides, the oligonucleotides comprising a linker (302), a universal primer (303), a cell-of origin barcode sequence (311) that is the same for all oligos on the same bead but different from oligos on other beads, a molecular identifier (309) and a poly-T sequence for mRNA capture (e.g. Fig. 3, Fig. 30 and related text, e.g. ¶ 238, Example 13, ¶ 559). 
	Fan further teaches the linker attaching the oligos to the beads are non-cleavable, photocleavable, chemically cleavable (e.g. ¶ 173, ¶ 339) but does not specifically teach a straight chain polymer as defined by Claims 5-10.
However hydrocarbon linkers were well-known in the art as taught by Sundberg who teaches oligos linked to solid supports (e.g. beads, col. 6, lines 14-16) using hydrocarbon linkers, chemically cleavable linkers and/or PEG-15 (e.g. col. 8, lines 57-59, col. 12, lines 52-58, col. 16, line 60).  Sundberg teaches the commonly used linkers which provide controlled spacing, surface density and wettability and minimize non-specific binding (e.g. col. 2, lines 20-25).
Therefore one of ordinary skill would have reasonably provided the beads of Fan with the linkers of Sundberg for the expected benefit of providing controlled spacing, surface density and wettability and minimize non-specific binding as desired in the art.
Regarding Claim 23, Fan teaches the oligos comprise at least one modified nucleotide (e.g. ¶ 286) and is capable of DMT chemistry such that the bead is used in .



Claims 1, 3-10, 15-19, 23, 25-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014), Sundberg et al (USP 5,919,523, issued 6 July 1999), Church et al (2013/0274117, published 17 October 2013), Islam et al (Nature Methods, February 2014, 11(2): 163-168) and Jones et al (2005/0142577, published 30 June 2005) as applied to Claim 1 above and further in view of Tang et al (USP 5,668268, issued 16 September 1997).
Regarding Claims 25-26, Fan, Church, Islam and Jones teach the probes of Claims 1-4, 15-19 and 28 as discussed above.  Additionally, Fan teaches the oligos comprise at least one modified nucleotide (e.g. ¶ 286) and is capable of DMT chemistry (¶ 290).   Sundberg teaches phosphoramidite chemistry utilizing DMT (e.g. col. 18-19, Fig. 16 and related text).
	Additionally Fan teaches the bead material is a resin, polymer and/or porous (e.g. ¶ 146-148) but does not specifically teach a porous or methacrylate resin as defined by Claims 25-26. 

	Tang teaches the preferred beads comprise methacrylate polymer resin having hydroxyl surface groups and pore size of 4-400 nm to maximize surface area (col. 4).  Tang teaches the beads provide a passivated surface that allows for highly efficient synthesis of oligonucleotides (Abstract). 
	One of ordinary skill would have reasonably utilized the bead material of Tang for the capture beads of Fan for the expected benefit highly efficient oligo synthesis as taught by Tang. 
	

	

Response to Arguments
	 Regarding the previous rejection under 33 USC § 112(a), Applicant asserts that a significant innovation of the invention is the method of direct synthesis of the oligonucleotides on the beads which allows greater diversity of barcodes.  Applicant further asserts that unlike the prior art, specific limitations for the sequence of the barcodes are not described because there is not limitation to the sequence.   Applicant points to paragraph 195 (presented above in the body of the rejection) for support of the asserted innovation.   From this, Applicant argues that the invention as claimed is described and the rejection should be withdrawn. 
	The argument has been considered but is not found persuasive.  The cited passage describes direct synthesis via split-pool synthesis, barcode synthesis, 12-mer barcodes, synthesis of contiguous 12 base barcode and 8 base UMI.
barcode synthesis, 12-mer barcodes, synthesis of contiguous 12 base barcode and 8 base UMI) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	It is noted that the instant claims are drawn to probes on microbeads.   The claims are not limited to any process of making the probes.  Additionally, the instant claims are not limited to 12-mer barcodes or 8-mer UMI.  Thus, the argument is not commensurate in scope with the claims. 
The instant claims are drawn to a barcode sequence that “does not include any constant sequences in the same position for every barcode on every bead”.   While the cited passage teaches the synthesis generates “massive numbers of beads … a cell barcode distinct from the barcodes on other beads”, neither the cited passage nor the entire specification teach barcodes without any constant sequences in the same position as claimed.   It is maintained that the specification does not provide support for the invention as newly claimed. 
	Regarding rejection under 35 USC § 102, Applicant argues that Fan is limited to barcode segments separated by common linkers and therefore cannot anticipate the newly defined barcodes. 
	The argument is not found persuasive.   As noted above, Fan clearly illustrates barcodes without intervening linkers and specifically teaches the linkers are an optional embodiment (e.g. ¶ 249).  While not agreeing with Applicant’s interpretation of Fan, in the interest of expedited prosecution, cell-
Applicant further argues that figures 1 and 30 of Fan cited in the Office Action “depict exemplary oligonucleotides” but asserts that the description of the figures does not make it clear that the depictions are any different from that described in the specification wherein linkers are utilized by Fan to create multi-part barcodes wherein the linkers are the same for each all barcodes.   From this, Applicant argues that Fan only teaches barcodes including the same linker sequences at the same position and therefore does not teach the barcodes as newly claimed. 
The argument is not found persuasive because as previously stated, Fan is not limited to intervening linkers as asserted.  In addition to the illustrations of figures 1 and 30, Fan specifically states the optional “when” to describe use of linkers for probe having multiple barcode segments (e.g. ¶ 249).  Thus, Fan is specific that the barcodes are not limited to multi-component barcodes.   Furthermore, in addition to Fan, both Church and Islam teach unique barcodes as broadly claimed. 
Regarding Claim 123, Applicant asserts that chemically modified nucleotides cannot be used in the barcodes of Fan teaches synthesis by polymerase extension. 
	The argument is not found persuasive because Fan teaches additional synthesis methods (see above) and is not limited to polymerase extension as asserted.   Applicant has not provided any evidence that the probes of Fan could not include the modified nucleotides cited in Fan.   And Applicant has not pointed to any limiting definition from the specification so as to define over the prior art.   Additionally, chemically modified nucleotides were routinely practiced in the art as taught by Jones (see above).

	The argument is not found sufficient to overcome the rejections necessitated by the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634